Citation Nr: 0105197	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-01 510 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  At that time, one of the issues before the RO was 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The RO allowed this claim in an October 
1998 rating action.  Accordingly, this claim has been granted 
and, under the guidance supplied by the United States Court 
of Appeals for the Federal Circuit in Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), no other outstanding question of 
law or fact concerning the provision of benefits under the 
laws administered by the VA remains unresolved with regard to 
this issue.

The Board must note that at one time the veteran had engaged 
the services of an attorney to represent him in this case.  
It does not appear that this attorney represents him at this 
time.  In this regard, the Board must note that a specific 
claim may be prosecuted at any one time by only one 
recognized organization, attorney, agent or other person 
properly designated to represent the appellant.  38 C.F.R. 
§ 20.601 (2000).  At this time, the veteran's sole 
representative is the Texas Veterans Commission.

For reasons which will be made clear below, the claims of 
entitlement to service connection for sleep apnea on a 
secondary basis and bilateral hearing loss will be the 
subject of the REMAND section of this determination.



FINDING OF FACT

Current findings of tinnitus cannot be disassociated from 
exposure to loud noises during the veteran's active service.


CONCLUSION OF LAW


Resolving the benefit of the doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records do not refer to bilateral hearing 
loss or tinnitus.  At a hearing held before a hearing officer 
at the RO in October 1995, the veteran noted exposure to 
noise during his active service.  At a VA audiological 
examination in December 1998, the examiner stated his opinion 
that the veteran's subjective complaints of tinnitus were 
"probably primarily related to his history of military noise 
exposure."  A December 1998 ear examination indicated left 
tinnitus associated with the veteran's hearing loss.  No 
other medical opinion disputes these findings. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was, in fact, incurred or aggravated during 
the veteran's service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(b) (2000); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

In this case, the Board has a medical opinion clearly 
associating the veteran's tinnitus to his active service.  In 
resolving this ultimate issue, the Board is mindful of the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on a review of the evidence as a whole, and giving the 
veteran the benefit of the doubt, the Board believes that the 
evidence is in equipoise and, therefore, supports the claim 
of service connection for tinnitus.  The Board concludes that 
the "negative evidence" is at least balanced by the 
"positive evidence" that the veteran's currently diagnosed 
tinnitus can be reasonably associated with noise exposure 
during his active service.  The Board believes that the 
medical opinions, when evaluated with the veteran's total 
history, would support a finding of service connection for 
tinnitus.


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the claim of service connection for bilateral 
hearing loss, entitlement to service connection for impaired 
hearing is subject to the additional requirement of 38 C.F.R. 
§ 3.385 (2000), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

As noted above, service medical records do not refer to 
bilateral hearing loss or tinnitus.  However, as stated by 
the Court in Hensley v. Brown, 5 Vet. App. 155, 160 (1993), 
if evidence should sufficiently demonstrate a medical 
relationship between the veteran's inservice exposure to loud 
noise and his current disability, it would follow that the 
veteran incurred an injury in service, and the requirements 
of 38 U.S.C.A. § 1110 (West 1991) would be satisfied.

In this case, the audiological examination of December 1998 
indicates hearing loss meeting the minimum requirements of 
38 C.F.R. § 3.385 (2000).  However, the medical opinions of 
December 1998 regarding the bilateral hearing loss are less 
clear than the medical opinions regarding tinnitus.  In 
December 1998, one of the examiners states that the bilateral 
hearing loss was "consistent with" noise exposure while in 
the military.     

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In reviewing the veteran's testimony before a hearing officer 
at the RO and the medical opinions cited above, the Board 
believes that additional development is required under the 
new criteria.  Therefore, for these reasons, a remand is 
required.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran which 
have not previously been secured.

2.  The RO should arrange for a VA ear, 
nose, and throat examination to determine 
the nature and extent of any hearing loss 
found to be present.  The claims file and 
a copy of this REMAND must be made 
available to the examiner.  The examiner 
should provide an explicit response to 
following question:

If hearing loss is found, it is 
requested that the examiner review 
the record and provide an opinion as 
to whether any current hearing loss 
determined present on examination is 
causally related to exposure to loud 
noise during the veteran's service 
from March 1968 to March 1970.

3.  The RO should arrange for a VA 
examination to determine the etiology of 
the veteran's sleep apnea.  The purpose 
of this evaluation is to determine if 
this disability is related to the service 
connected PTSD.  The claims folder or the 
pertinent medical records contained 
therein, including the July 1993 
hospitalization, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should then 
provide an explicit response to the 
following question:

If sleep apnea is found, the 
examiner must indicate whether it is 
at least as likely as not that the 
service connected PTSD caused or 
aggravates this disability.
 
4.  After the development in question has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
report(s) are deficient in any manner, 
the RO must implement corrective 
procedures at once. 

5.  Thereafter, the claims should again be 
reviewed by the RO.  The RO must review the 
claims file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5,2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, among 
other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent Court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals




 



